IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40362
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALBERT GARCIA,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-441-1
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Albert Garcia appeals his guilty-plea conviction and

sentence for conspiring to possess with the intent to distribute

1,000 kilograms or more of marijuana.    Garcia contends that 21

U.S.C. §§ 841(b)(1)(A) & (B) are facially unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), and that

the two prior felony convictions used to enhance his sentence are

elements of his offense that had to be alleged in the indictment.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40362
                                -2-

     As Garcia concedes, his arguments are foreclosed by binding

precedent.   See United States v. Slaughter, 238 F.3d 580, 582

(5th Cir. 2000), cert. denied., 121 S. Ct. 2015 (2001);

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

The judgment of the district court is AFFIRMED.